Citation Nr: 1228716	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1964 to October 1966. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for bilateral hearing loss, tinnitus, posttraumatic stress disorder (PTSD), a ruptured lumbar disc, and for a scar on the knee cap from a bullet.  The Veteran filed a timely notice of disagreement (NOD) later in February 2007 concerning the denial of his claims for bilateral hearing loss, tinnitus, and PTSD, to initiate an appeal of these claims to the Board.  38 C.F.R. § 20.201 (2011).  However, he indicated in his NOD that he was withdrawing his claims for service connection for a ruptured lumbar disc and for a scar on his knee cap from a bullet, so those claims are no longer at issue.  38 C.F.R. § 20.204.  The October 2008 statement of the case (SOC) therefore only addressed the remaining claims for bilateral hearing loss, tinnitus, and PTSD, as did his December 2008 substantive appeal (on VA Form 9) that completed the steps necessary to perfect his appeal of these claims to the Board.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. § 20.200 (2011).

He was provided a VA compensation examination in August 2011, however, to determine the nature and etiology of his PTSD.  And that VA examiner related a reported stressor to fear of hostile military or terrorist activity the Veteran had experienced during his service.  So based on the results of that examination and supporting opinion, in an April 2012 decision the RO granted service connection for PTSD and assigned a rating of 50 percent retroactively effective May 31, 2006, the date of receipt of this claim.  The Veteran has not since, in response, separately appealed either this initial rating or effective date assigned for his PTSD.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, 

a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, this claim also is no longer before the Board.

As support for his remaining claims for service connection for bilateral hearing loss and tinnitus, the Veteran testified at a hearing at the RO in San Antonio in July 2012 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  And partly based on this hearing testimony, under oath, the Board finds that the claims for bilateral hearing loss and tinnitus require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran previously had a VA compensation examination in September 2008 concerning these claims for bilateral hearing loss and tinnitus, and that VA examiner concluded against these claims - indicating, based on his review of the Veteran's service treatment records (STRs), that it was less likely than not his hearing loss was related to his military service.  This VA examiner cited hearing well within normal limits during the Veteran's induction physical, as well as on his separation physical, as reason for disassociating any current hearing loss from his military service and, in particular, from any acoustic trauma that he may have sustained during his service.  Also, based on information provided by the Veteran regarding the onset of his tinnitus, it began many years following his military service, so this VA examiner also concluded it less likely than not related to military service.


But during the more recent hearing before the Board in July 2012, the Veteran's representative questioned the validity of the results of the hearing evaluation that supposedly was provided the Veteran when separating from service, noting that "zeros" summarily were listed for all frequencies tested, as if there was not in fact an actual examination at time of discharge just, instead, what amounted to a "pencil whipping" or "rubber stamp" reporting of supposed findings.  The representative therefore questioned how the VA compensation examiner could have relied on these supposed findings in disassociating the Veteran's current hearing loss from his military service since the results of that exit physical were not a true measure of his hearing acuity when separating from service.  Indeed, the Veteran outright denied having been provided a hearing evaluation of any sort when separating from service, and his wife testified on his behalf that she had known him for many years, since 1976, that they had been married since 1977, and that it had been very apparent even from the outset of their relationship and eventual marriage that he had experienced ongoing hearing loss and tinnitus ever since she had first met him.

Even though their questioning of the veracity of those supposed findings at time of separation from service is not reason enough, alone, to invalidate those findings, a VA audiology examiner needs to better address a STR dated in June 1966 showing the Veteran had complaints of earache and loss of hearing in his right ear, as well as his claim of having experienced bilateral hearing loss and recurrent tinnitus ever since, so continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In particular, when the Veteran was examined for compensation purposes in September 2008, the examiner noted that the Veteran's complaints included constant ringing in his ears (i.e., tinnitus).  He reported having an ear infection in his left ear in 1999, but denied having ear surgery or head injury.  He added that, during service, he was in a maintenance battalion that did supply work, and that he was exposed to noise from gunfire, mortar rounds, diesel tractors, machinery, and helicopters.  Post-service, he reported doing maintenance work and owning a polyurethane and fiberglass company, which he said also involved exposure to noise from the machinery.  But while testifying during his hearing, he discounted any notion that the amount of noise exposure he had had since service was anything remotely near the amount of noise exposure he had experienced in service.

As for his tinnitus, he reported the onset date as approximately 10 years prior to his ear infection in 1999, so in 1989 or thereabouts.  According to him, his tinnitus had worsened since that ear infection.  He indicated his tinnitus was in both ears, so bilateral, and constant.  The September 2008 VA examiner noted that the etiology of the tinnitus was likely as not a symptom of hearing loss, but, again, disassociated both from the Veteran's military service.  However, in providing the negative nexus opinion, the VA examiner failed to consider and address the STR dated in June 1966 showing a complaint of earache and right ear hearing loss, and the consequent diagnosis of external otitis of the right ear.  During the hearing, the Veteran's representative argued that was either a misdiagnosis or incomplete ("not full") diagnosis since it did not account for the Veteran's complaint of hearing loss in his right ear, only for the otitis externa.

So, on remand, the VA examiner must specifically address this June 1966 documentary evidence confirming the Veteran complained of hearing loss at least in his right ear, though not also in his left.  Moreover, with respect to his claimed tinnitus, he testified during his hearing that he has experienced constant (so not just intermittent) tinnitus since his discharge from service, which he explained sounds "like crickets or locusts...."  He therefore steadfastly disputed the notion that he only has experienced tinnitus, instead, since 1989 or thereabouts.  And his wife, as mentioned, provided supporting testimony that he had experienced both hearing loss and tinnitus much longer.


Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  And since, by its very nature, it is inherently subjective, it is readily perceptible to even lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  The Veteran therefore is competent to proclaim having experienced constant tinnitus since his discharge from service.

With respect to his military service, he testified that he received weapons training when he initially enlisted.  He also testified that, when he was serving in Vietnam, he worked as a sergeant major, took care of vehicles and generators, and dispatched papers to other companies.  In performing these military duties, he flew frequently and was exposed to aircraft noise, as well as loud mortar fire and noise from weapons.  He also testified that his ear was too close to the muzzle of an M-14 once when it was fired and that, as a result, his ears began hurting and he could not hear for "quite a while."

Because the testimony the Veteran and his wife provided in July 2012 was after he was examined for compensation purposes in September 2008, the VA examiner did not have an opportunity to consider and address this testimony that the Veteran has continuously experienced hearing loss and tinnitus since service.  The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not instead continuity of treatment for the symptoms.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  And establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Therefore, a VA compensation examiner needs to be provided an opportunity to review and consider this hearing testimony, as well as the findings from service from June 1966, in providing another medical nexus opinion concerning the etiology of the bilateral hearing loss and tinnitus and their claimed relationship to the Veteran's military service.


Once VA undertakes the effort to provide an examination in response to a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one to in turn permit determining what weight to assign the doctor's opinion).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  If still available, have the September 2008 VA audiology examiner provide additional (supplemental) comment concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  Specifically, this examiner must consider a June 1966 STR noting complaints of earache and loss of hearing in the right ear, and a resultant diagnosis of right external otitis.  The examiner also must consider the Veteran's and his wife's July 2012 hearing testimony indicating he has experienced difficulty hearing and tinnitus since service, so continuity of symptomatology, and not just since 1989 or thereabouts as concerning the tinnitus.

To this end, the examiner needs to comment on the likelihood (very likely, as likely as not, or unlikely) the bilateral hearing loss and tinnitus were caused or aggravated by the Veteran's military service, including especially when considering the June 1966 STR mentioned regarding his right ear otitis externa and loss of hearing, and any exposure to acoustic trauma such as weapons or aircraft noise in the course of performing his military duties - if assuming, for the sake of argument, this exposure occurred as alleged.  When readjudicating this claim, the Board will have to assess the Veteran's credibility, both concerning the actual occurrence of the claimed exposure to acoustic trauma in service and his - as well as his spouse's - lay testimony of having experienced difficulty hearing and constant, i.e., continuous, tinnitus during the many years since.

Therefore, to facilitate providing this additional comment, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If that examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to first be re-examined.  The decision as to whether another examination is needed is left to the designee's discretion.

Whoever is designated to provide this additional comment must discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the findings on examination (if another examination becomes necessary) and from information obtained from review of the claims file.


If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on these pending claims as it would require adjudicating these claims based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


